Petitioner has been found guilty (1) of fraud and deceit in the practice of medicine (Education Law, § 6514, subd. 2, par. [a]) in submitting to an attorney, for the purpose of enlarging and enhancing claims for personal injuries, medical reports and bills misrepresenting the number and dates of treatments and the amounts received and due for medical services; and (2) of unprofessional conduct (Education Law, § 6514, subd. 2, par. [g]) in entering into an arrangement with the attorney to furnish such false and exaggerated medical reports and bills; and in so furnishing them, for the purpose of fraudulently enhancing claims for personal injuries. The punishment imposed was suspension for three months. There was evidence in each of two cases (and the pattern was repeated somewhat less distinctly in two others) that a claimant with superficial and nondisabling injuries was sent to petitioner by the attorney, long after the accident, made one visit and was examined but not treated. The petitioner represented to the insurance companies involved that his charge was $130 in one case and $108 in the other. In one ease, the patient said that he had paid nothing and had never received a bill; in the other, the patient did not testify; and in neither case could the petitioner state the amount he actually received, but in other testimony he said that in many instances he did not receive the full amount of the stated fees and at another point he said that in “most” of the cases he received between $25 and $35. The payments were made by the attorney in cash, sent to petitioner by registered mail. We cannot account the evidence which the board chose to accept as less than substantial. Determination confirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.